Judgment affirmed, with costs. Memorandum: A car owned and operated by plaintiff Hilfiker and one owned and operated by the defendant collided at a road intersection. The defendant had the statutory right of way (Vehicle and Traffic Law, § 82, subd. 4.) Of course, such right of way is not absolute. (Shuman v. Hall, 246 N. Y. 51; Plants v. Greiner, 232 App. Div. 73.) However, plaintiff’s own recital of the way in which the accident occurred plainly shows that he does not bring himself within the doctrine laid down in the cited cases, and a nonsuit was properly granted on the ground that plaintiff himself, as a matter of law, was guilty of negligence contributing to the accident. Ad concur. (The judgment dismisses the complaint in an automobile negligence action.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.